Citation Nr: 1234458	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to service connection for a bilateral foot disability.

The Veteran testified before the undersigned at a December 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated his claims folder.

In February 2008, November 2010, and October 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A March 2005 private treatment record and an August 2008 VA neurology consultation note include diagnoses of peroneal tendonitis of the left foot and peripheral neuropathy.  Thus, there is competent evidence of current bilateral foot/lower extremity disabilities.

The Veteran reports that he began to experience a burning sensation in his feet in service due to repetitive marching and that such symptoms have persisted ever since.  However, there is some evidence to the contrary.  Further, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).

The Veteran was afforded VA examinations for a bilateral foot disability in November 2004, March 2009, December 2010, and December 2011.  The medical professionals who conducted these examinations concluded that the Veteran did not have any orthopedic problems involving his feet and that his reported foot symptoms had an origin outside of the feet and were possibly due to peripheral neuropathy.  Thus, it was suggested that the Veteran undergo a neurologic evaluation to assess the nature and etiology of his foot symptoms.  There was no consideration of the March 2005 and August 2008 diagnoses of peroneal tendonitis of the left foot and peripheral neuropathy.

A VA neurologic examination was conducted in December 2011, but the Veteran was not found to have any current neurologic disability.  The examiner suggested that the Veteran have a consultation with the neuromuscular service to determine if additional diagnostic workup was needed.  He concluded that it was possible the Veteran had a painful small-fiber neuropathy.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in February 2004, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  The December 2011 VA examination is inadequate because no opinion was provided as to the etiology of the March 2005 and August 2008 diagnoses of peroneal tendonitis of the left foot and peripheral neuropathy, either on a direct or secondary basis.  

Furthermore, while the examiner suggested that a consultation with the neuromuscular service be conducted to determine if additional diagnostic workup was needed to verify the presence of possible small-fiber neuropathy, no further efforts were made to afford the Veteran an additional neurologic examination to obtain opinions as to whether his foot symptoms were related to a neurologic disability and, if so, whether such a disability was related to service or the service-connected shin splints.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).  

While it is unclear whether the examiner who conducted the December 2011 VA examination is a neurologist, his suggestion for further follow up with the neuromuscular service suggests that he is not a neurologist.  In any event, a new VA examination with a neurologist is needed to obtain an opinion as to the nature and etiology of any current bilateral foot disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, it is unclear as to whether the Veteran received any additional VA treatment with the neuromuscular service in light of the suggestion of the December 2011 examiner.  The most recent VA treatment records in the claims file are contained in the Boston Vista electronic records system and are dated in August 2008.  There are no additional records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a bilateral foot disability/bilateral neurologic disability of the lower extremities contained in the Boston Vista electronic records system from August 2008 to the present.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Afford the Veteran the recommended consultation with VA's neuromuscular service to determine whether he has a disability Schedule the Veteran for a VA neurologic examination with a neurologist to determine the nature and etiology of any current bilateral foot disability.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA neurologic examination with a neurologist to determine the nature and etiology of any current bilateral foot disability.  

If feasible, the neuromuscular consultation may be conducted in conjunction with the neurology examination.

All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that any current bilateral foot disability (any foot disability diagnosed since February 2004, including peroneal tendonitis of the left foot) had its onset in service, is related to the Veteran's conceded exposure to herbicides in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's reported foot symptoms are related to a neurologic disability of the lower extremities, including peripheral neuropathy?

(c)  If the Veteran's reported foot symptoms are related to a neurologic disability of the lower extremities, is it at least as likely as not (50 percent probability or more) that any such disability (any neurologic disability of the lower extremities diagnosed since February 2004, including peripheral neuropathy) had its onset in service, is related to the Veteran's conceded exposure to herbicides in service, or is otherwise related to a disease or injury in service?

(d)  Is it at least as likely as not (50 percent probability or more) that any current bilateral foot disability or neurologic disability of the lower extremities (any such disabilities diagnosed since February 2004, including peroneal tendonitis of the left foot and peripheral neuropathy) was caused (in whole or in part) by the Veteran's service-connected bilateral shin splints?

(e)  Is it at least as likely as not (50 percent probability or more) that any current bilateral foot disability or neurologic disability of the lower extremities (any such disabilities diagnosed since February 2004, including peroneal tendonitis of the left foot and peripheral neuropathy) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected bilateral shin splints?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the foot/neurologic disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on all bilateral foot disabilities/neurologic disabilities of the lower extremities diagnosed since February 2004 (including the March 2005 and August 2008 diagnoses of peroneal tendonitis of the left foot and peripheral neuropathy), the Veteran's conceded exposure to herbicides in service, and his reports of foot problems in service and in the years since that time.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


